0 ON DH Wn BR WY NO

NO NO HN HN HN KN KN KN ROR RRR Re Re Re Re Re
oN DBO nH BW NYO KF ODO Oo WAN Dn FP WY NY KF OS

 

ELIZABETH A. STRANGE PiLeEwW

First Assistant United States Attorney
District of Arizona onthe Ad

MICHAEL P. JETTE aviblel -
Assistant U.S. Attorney .

405 West Congress, Suite 4800
Tucson, Arizona 85701-5040

Telephone: (520) 620-7300 )

E-mail: sgn ell eae gON fy Ct

Attorneys for Plaintif: ph
UNITED STATES DISTRICT COURT

DISTRICT OFA RIZpNa -200 OTUC

United States of America, INDICTMENT
Plaintiff, VIOLATIONS:

 

S.C. § 1324(a)(1)(A)(iii
. : L324aelnByQ)

Jimmy Watson, Sr. (Harboring Illegal Aliens for Profit)

(dba JSJ, LLC), Counts 1-

eo etje)

Defendant.
8 U.S.C. § 1324a(a)(1)(A),

1324a(a)(2)
(Unlawful Employment of Aliens)
Count 9

18 USC §§982(a)(6)(A)
(Forfeiture Allegation)

SEALED

 

 

THE GRAND JURY CHARGES:

COUNT 1
(Harboring Illegal Aliens for Profit)

On or about April 23, 2018 and continuing through to May 22, 2018, at or near
Nogales, Arizona and elsewhere, in the District of Arizona, the defendant, JIMMY
WATSON, SR., knowing and in reckless disregard of the fact that a certain alien, J.M.,

had come to, entered, and remained in the United States in violation of law, did

 
0 A NY Dn FP W NO

NO wo NH NN KN KN KN CN NOR RRR Re Re Re
oN DO ON BR WwW NY KF TD ODO Won Dn BP WY NY KF OC

 

knowingly conceal, harbor and shield from detection said alien in any place, including
any building or any means of transportation, and did so for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

COUNT 2
(Harboring Illegal Aliens for Profit)

On or about April 26, 2018 and continuing through to May 23, 2018, at or near
Nogales, Arizona and elsewhere, in the District of Arizona, the defendant, JIMMY
WATSON, SR., knowing and in reckless disregard of the fact that a certain alien, P.C-
C., had come to, entered, and remained in the United States in violation of law, did
knowingly conceal, harbor and shield from detection said alien in any place, including
any building or any means of transportation, and did so for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

COUNT 3
(Harboring Illegal Aliens for Profit)

On or about May 1, 2018, at or near Nogales, Arizona and elsewhere, in the District
of Arizona, the defendant, JMMY WATSON, SR., knowing and in reckless disregard
of the fact that a certain alien, J.P., had come to, entered, and remained in the United
States in violation of law, did knowingly conceal, harbor and shield from detection said
alien in any place, including any building or any means of transportation, and did so for

the purpose of commercial advantage and private financial gain, in violation of Title 8,

United States Code, Sections 1324(a)(1)(A)(ii1) and 1324(a)(1)(B)(i).

 
So DH NY DBO Fe WY YN

DO NO NO NH NHN WN NHN NN NO He He He He Fe He ee ee
Oo NDB Nn BP WY NO KF TOD OO WN Dn BR WY NPY KF CO

 

COUNT 4
(Harboring Illegal Aliens for Profit)

On or about May 4, 2018, at or near Nogales, Arizona and elsewhere, in the District
of Arizona, the defendant, JIMMY WATSON, SR., knowing and in reckless disregard
of the fact that a certain alien, G.H., had come to, entered, and remained in the United
States in violation of law, did knowingly conceal, harbor and shield from detection said
alien in any place, including any building or any means of transportation, and did so for
the purpose of commercial advantage and private financial gain, in violation of Title 8,

United States Code, Sections 1324(a)(1)(A)(iii) and 1324(a)(1)(B)().

COUNT 5
(Harboring Illegal Aliens for Profit)

On or about May 4, 2018, and continuing through to May 16, 2018, at or near
Nogales, Arizona and elsewhere, in the District of Arizona, the defendant, JIMMY
WATSON, SR., knowing and in reckless disregard of the fact that a certain alien, C.G.,
had come to, entered, and remained in the United States in violation of law, did
knowingly conceal, harbor and shield from detection said alien in any place, including
any building or any means of transportation, and did so for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

COUNT 6 >
(Harboring Illegal Aliens for Profit)

On or about May 15, 2018 and continuing through to May 21, 2018, at or near
Nogales, Arizona and elsewhere, in the District of Arizona, the defendant, JIMMY
WATSON, SR., knowing and in reckless disregard of the fact that a certain alien, R.H.,
had come to, entered, and remained in the United States in violation of law, did

knowingly conceal, harbor and shield from detection said alien in any place, including

 
0 AN Dn HR WY LO

DO wo NO WN NHN WN WN NN NO RH HR RE Ee Ee eRe ORES ml
oN DWN OW BP WOW NY KFKF& COD OU WnNny Dna fF WO NYO KF OC

 

any building or any means of transportation, and did so for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

COUNT 7
(Harboring Illegal Aliens for Profit)

On or about July 16, 2018, at or near Nogales, Arizona and elsewhere, in the District
of Arizona, the defendant, JIMMY WATSON, SR., knowing and in reckless disregard
of the fact that a certain alien, B.G., had come to, entered, and remained in the United
States in violation of law, did knowingly conceal, harbor and shield from detection said
alien in any place, including any building or any means of transportation, and did so for
the purpose of commercial advantage and private financial gain, in violation of Title 8,

United States Code, Sections 1324(a)(1)(A)(i1i) and 1324(a)(1)(B)().

COUNT 8
(Harboring Illegal Aliens for Profit)

On or about July 17, 2018 and continuing through to May 14, 2018, at or near
Nogales, Arizona and elsewhere, in the District of Arizona, the defendant, JIMMY
WATSON, SR., knowing and in reckless disregard of the fact that a certain alien, F.J.,
had come to, entered, and remained in the United States in violation of law, did
knowingly conceal, harbor and shield from detection said alien in any place, including
any building or any means of transportation, and did so for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

 
Oo Oo NY Dn fF WY NO

NO NO NO NHN KN HN KN KN RO Ree Re ee
oN DO Mn Bh Ww NY K& CO ODO WwonANnI DH Hn fF WY NY KF CO

 

COUNT 9
(Unlawful Employment of Aliens)

From a time unknown but at least as early as on or about April 23, 2018 and
continuing to on or about July 17, 2018, in the District of Arizona and elsewhere, the
defendant, JIMMY WATSON, SR., knowingly hired, continued to employ and engage in
a pattern and practice of hiring and continuing to employ aliens who were unauthorized by
law with respect to such employment (as defined in Title 8 United States Code, Section
1324a(a)(h)(3)), with knowledge that the aliens were unauthorized for such employment
in violation of Title 8 United States Code Sections 1324a(a)(1)(A); 1324a(a)(2); 1324a(f);
and 1324(a)(3).

FORFEITURE ALLEGATION

 

Upon conviction of the violations alleged in Counts 1-9 of this Indictment,
defendant Jimmy Watson, Sr., shall forfeit to the United States pursuant to Title 18, United
States Code, Section 982(a)(6)(A):

(i) any conveyance, including any vessel, vehicle, or aircraft used in the

commission of the offense of which the person is convicted; and

(ii) | any property real or personal —

(1) that constitutes, or is derived from or is traceable to the proceeds
obtained directly or indirectly from the commission of the offense of
which the person 1s convicted; or

(II) ‘that is used to facilitate, or is intended to be used to facilitate, the
commission of the offense of which the person is convicted.

The property to be forfeited includes, but is not limited to:

a) 2003 Freightliner Corp. ST120, VIN: 1FUJBBCK93PL91967;

b) 2000 Kenworth W900, VIN: [IXKWDB9X1YR840097;

c) 2012 Freightliner Corp. Cascadia, VIN: 1FUJGLDROCSBH98 14;

d) 2001 Volvo VNL Tractor Truck, VIN: 4V4NC9RH21N260564;

 
SOHN DBO Fe WY YY

NO wo HN HN KN KH KN NO NOR Rm RR Re eRe
Co ND Wn BPW NHN KFKF& DO DANI DH FP WO NY KF CO

 

e) 2001 Peterbilt 379, VIN: 1XP5D69X11D560289;

f) 2000 Freightliner Corp. Century, VIN: |FUYSSZB7YPFO05111;

g) 2003 Chevrolet Silverado, VIN: 2GCEC19T431132574;

h) 2008 Dodge Ram, VIN: 1D7HA18K78J146967;

i) 2015 Chevrolet Silverado, VIN: 3GCPCREC9FG523485;

j) 2018 GMC Sierra, VIN: 3GTU2NEC9JG317185;

k) 1998 Utility Semi-Trailer, VIN: 1UYVS2536WU266964;

1) 2005 Utility Semi-Trailer, VIN: 1UYVS25325U367109;

m) 2001 Utility Semi-Trailer, VIN: 1UYVS25301U353610;

n) 1999 Utility Semi-Trailer, VIN: LUYVS2531XU799810;

0) 1995 Wabash Semi-Trailer, VIN: 1JJV532S0SL304171, and

p) asum of money equal to the amount of proceeds obtained as a result of the
offenses.

If any of the property described above, as a result of any act or omission of the
defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States to seek forfeiture of any other property of the defendant up to the value of the above-
described forfeitable property, including but not limited to all property, both real and
personal, owned by the defendant, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1) and Title 28, United
States Code, Section 2461(c).

 
G0 Aa NY Dn On Fe WY HNO

NO NO NH NHN WN KN KN KN NOR Ree Re Re
oN BO OW BR WHO NY KY TO UO WOnAN Do an BR WY NYO KF CO

All pursuant to Title 18, United States Code, Section 982(a)(6)(A) Title 21, United
States Code, Section 853(p), Title 28, United States Code, Section 2461(c), and Rule

32.2(a), Federal Rules of Criminal Procedure.

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

/s/

 

 

Assistant United States Attorney
Dated: October 3, 2018

A TRUE BILL

Is}

 

Presiding Juror

REDACTED FOR
PUBLIC DISCLOSURE

 
